—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered January 19, 1994, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, and judgment, same court (Carol Berkman, J.), rendered November 20, 1996, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a concurrent term of 16 years to life, unanimously affirmed.
Defendant’s challenge to the court’s use of “or remained” language (see, People v Gaines, 74 NY2d 358, 363) in its burglary charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that, under the facts presented, there was no possibility that the jury was misled by the erroneous use of the phrase “entered or remained” (see, People v Ray, 254 AD2d 189, lv denied 92 NY2d 985). Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.